Citation Nr: 0108286	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 13, 
1998, for a grant of a 10 percent disability rating for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted a 10 percent disability rating for the 
veteran's service-connected right knee disorder, effective 
October 19, 1998.  The RO subsequently corrected the 
effective date to October 13, 1998.

The veteran provided testimony at a personal hearing 
conducted before the RO in April 2000, a transcript of which 
is of record.

As an additional matter, the Board notes that in a May 2000 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for a right hip disorder as 
not well grounded.  Similarly, in an August 2000 rating 
decision, the RO denied claims of service connection for 
degenerative joint disease and synovitis of the neck, low 
back, left knee, and left finger, as well as service 
connection for vitiligo, as not well grounded.  The record 
does not show that the veteran perfected or even initiated 
appeals to these decisions.  However, the Board notes that 
there has been a significant change in the law since the time 
of these rating decisions.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things, eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in law also provides that cases denied as not well 
grounded after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
Accordingly, this matter is referred to the RO.  See 
VAOPGCPREC 3-2001.


FINDINGS OF FACT

1.  A May 1972 rating decision reduced the assigned rating 
for the veteran's right knee disorder from 10 to zero percent 
(noncompensable), effective August 1, 1972.  The veteran was 
informed of this reduction, as well as his right to appeal, 
by correspondence sent to his address of record.

2.  In a June 1972 statement, the veteran requested that his 
right knee disorder be reexamined and reevaluated.  Further, 
he reported that he had private medical records that 
supported this claim.

3.  By correspondence dated in August 1972, the veteran was 
requested to submit the medical records he identified in his 
June 1972 statement to support his claim for an increased 
rating.  No response was received from the veteran in regard 
to this request.

4.  After the August 1972 correspondence, the veteran's next 
communication concerning his right knee disorder was October 
13, 1998.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
October 13, 1998, for his grant of a 10 percent disability 
rating for his service-connected right knee disorder.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.158, 3.400 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for a right knee 
disorder by a February 1969 rating decision.  A 10 percent 
disability rating was assigned, effective June 28, 1968.

Following a November 1971 VA medical examination of the 
veteran's knee, a May 1972 rating decision reduced the 
assigned disability rating for the veteran's service-
connected right knee disorder to zero percent, effective 
August 1, 1972.  The veteran was informed of this reduction 
by correspondence dated in May 1972, and sent to his address 
of record.  Further, this correspondence informed the veteran 
that any new evidence which he believed would justify a 
different result should be promptly sent to VA.  The veteran 
was also informed that if he had no further evidence, but 
believed the decision was not correct, that he could initiate 
an appeal to the Board by filing a Notice of Disagreement 
within one year of the date of the correspondence.  Moreover, 
it was explained that a Notice of Disagreement was simply a 
written communication which made clear his intention to 
initiate an appeal and the specific part of the decision with 
which he disagreed.  If the absence of timely appeal, the 
decision would become final.  

It is noted that an earlier April 1972 VA letter is also on 
file, addressed to the veteran's address of record, which 
essentially duplicates the contents of the May 1972 
correspondence regarding the rating reduction for the 
service-connected right knee disorder.  However, this letter 
does not list an effective date for when the reduction would 
occur.

The record reflects that a statement was subsequently 
received from the veteran in June 1972, which stated the 
following:

I am presently rated 10 [percent] 
disabled for a service connected knee 
injury (right knee).  At this time I am 
having trouble with the knee as well as 
other joints.  I would like to be 
scheduled for reexamination and 
reevaluation.  I am submitting evidence 
from my private doctor as to the degree 
of change in my disability.

As an additional matter, it is noted that the veteran 
identified his current address as the same one to which the 
April and May 1972 letters were sent regarding the rating 
reduction.

Correspondence was subsequently sent in August 1972 to the 
veteran's address of record, requesting that he furnish 
evidence from his doctor concerning the change in the degree 
of his disability as mentioned in his June 1972 statement.  
No further communication appears to have been received from 
the veteran until January 1992, when he submitted a request 
to be provided with copies of all the records contained in 
his claims folder.  The RO subsequently complied with the 
veteran's request later that same month.

Thereafter, the next communication received from the veteran 
is evidenced by a Report of Contact dated October 13, 1998, 
regarding a telephone call he made to the RO.  Among other 
things it was noted that the veteran wanted to know why he 
was not receiving benefit checks, and that he wanted 
reevaluation of his service-connected right knee disorder 
"currently [at] 10 [percent] ...(unverified?)."  On October 
19, 1998, the RO received a written statement from the 
veteran reiterating his request for a reevaluation of his 
right knee.  The veteran noted that he had received 10 
percent disability from VA during his first two years after 
service, then it stopped.  Additionally, he asserted that his 
right knee was getting worse and worse.

The RO subsequently sent correspondence to the veteran in 
November 1998, requesting that he identify all private 
physicians/hospitals where he had received treatment for his 
right knee disorder.  Later that same month, the RO sent 
additional correspondence to the veteran stating that his 
disability was rated as zero percent pursuant to the May 1972 
rating decision.  

The veteran underwent a new VA medical examination of his 
right knee in January 1999.  In a March 1999 rating decision, 
the RO granted a 10 percent disability rating, effective 
October 19, 1998.  However, in a subsequent rating decision 
issued later that same month, the RO determined that the 
effective date should be October 13, 1998, the date of the 
Report of Contact documenting the veteran's telephone call in 
which he requested reevaluation of his right knee disorder.

The veteran appealed the March 1999 rating decision to the 
Board, contending that he was entitled to an effective date 
of the 10 percent disability rating from the time of his 
discharge from service.  In his March 1999 Notice of 
Disagreement, the veteran contended that his benefits had 
started immediately after his being discharged, but were 
stopped erroneously.  He asserted that he was never notified 
of his appeal rights, or given the opportunity to seek a 
second opinion.  

In the Statement of the Case, the RO noted that the assigned 
rating for the veteran's right knee disorder had been reduced 
to zero percent based upon the results of the November 1971 
VA examination, and that the veteran was advised to submit 
additional medical evidence to show the reduction should not 
be made and was given his appeal rights in May 1972.  It was 
noted that in June 1972, the veteran asked for an increase in 
his right knee and was advised to submit medical evidence 
from his private doctor that he had mentioned in his letter.  
No medical evidence was received from him within one year, 
and the claim was considered an abandoned claim.  The RO also 
stated that the veteran next filed a claim by telephone for 
an increase in his right knee disorder on October 13, 1998.  
Further, the RO found that there was no activity in the 
veteran's claims file between August 1972 and January 1992.  

In his February 2000 Substantive Appeal, the veteran 
contended that at the time he received the April 1972 
correspondence, he thought his right knee disorder would get 
better, but it did not.  He described his current right knee 
problems, as well as several conditions he asserted were 
secondary to his right knee.  He also identified private 
medical treatment from a Dr. Most in May 1971, and from a Dr. 
Black in 1992.  Further, he indicated that the November 1971 
VA medical examination was inadequate.

The veteran's spouse submitted a lay statement, dated in 
April 2000, in which she stated that the veteran's right knee 
disorder began during his military service and that the 
disability had worsened over the years.

At his April 2000 personal hearing, the veteran criticized 
the adequacy of the 1971 VA medical examination.  He 
testified that when he found out his claim was going to be 
discontinued, he sent a letter in 1972 asking for 
reinstatement.  Further, the veteran acknowledged that VA had 
asked him for medical information, but he did not know why he 
did not send VA the requested information.  He identified 
private medical treatment at the time from a Dr. Most.  The 
veteran's spouse testified that the veteran had started going 
to Dr. Most because he did not like the treatment he had 
received from VA.  The veteran testified that he continued to 
have problems with his right knee since the 1971 VA medical 
examination, and described his current symptomatology.  On 
inquiry, he testified that he did not go to a VA physician or 
health care provider for the period from 1972 to 1998.

In a June 2000 Supplemental Statement of the Case, the RO 
continued to find that the veteran was not entitled to an 
effective date earlier than October 13, 1998, for the grant 
of the 10 percent disability rating for his right knee 
disorder.  Among other things, the RO found that the 1972 
decision to reduce the veteran's assigned rating for his 
right knee was final; that the veteran requested re-
evaluation of his right knee disorder in June 1972, but 
abandoned this claim when he failed to furnish evidence that 
was requested from him; that there was no evidence he was 
receiving VA medical treatment at that time; that there was 
no record of a claim from the veteran, either formal or 
informal, between June 1972 and October 13, 1998; and that 
there was no evidence that the veteran's right knee disorder 
increased in severity within the one year period prior to 
October 13, 1998.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if application is received within 1 year from such 
date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) 

was added to title 38, Code of Federal 
Regulations, to 'permit payment of 
increased disability compensation 
retroactively to the date the evidence 
establishes the increase in the degree of 
disability had occurred.'  Section 
3.400(o)(2) was 'intended to be applied 
in those instances where the date of 
increased disablement can be factually 
ascertained with a degree of certainty.'  
Transmittal Sheet 584 also stated that 38 
C.F.R. § 3.400(o)(2) was 'not intended to 
cover situations where disability 
worsened gradually and imperceptibly over 
an extended period of time and there is 
no evidence of entitlement to increased 
evaluation prior to date of claim.'

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the Court 
pointed out that the applicable statutory and regulatory 
provisions, fairly construed, require that the Board look to 
all communications in the file that may be interpreted as 
applications or claims, formal or informal, for increased 
benefits.  Then, the Board must examine all other evidence of 
record to determine the "earliest date of which," within the 
year prior to the claim, the increase in disability was 
ascertainable. 

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued 
entitlement, is not furnished within one year after the date 
of request, the claim will be considered abandoned, and after 
the expiration of the one year, further action may not be 
taken unless a new claim is received.  This regulation 
further provides that should the right to a benefit finally 
be established, a subsequent award shall commence no earlier 
than the date of the filing of the new claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
No. 98-7087 (Fed. Cir. Aug. 25, 1999).  Under 38 C.F.R. 
§ 3.155(a), the submission of certain medical records may 
constitute an "informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where a claimant's formal claim 
for compensation already has been allowed, receipt of, inter 
alia, a VA report of examination will be accepted as an 
informal claim filed on the date of the examination. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  The 
Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit further 
pointed out the provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and 
"identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 13, 1998, for his grant of a 10 percent disability 
rating for the right knee disorder.

As noted above, the May 1972 rating decision reduced the 
veteran's assigned rating for his right knee disorder from 10 
to zero percent.  Further, the record reflects that 
correspondence was sent to the veteran, dated in April and 
May 1972, informing him of this reduction, as well as his 
right to appeal.  This correspondence was sent to the 
veteran's address of record, and no alternative address was 
on file at that time.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
In fact, the June 1972 statement from the veteran identified 
his address as the same one to which the April and May 1972 
letters were sent regarding the rating reduction for the 
right knee disorder.  Following receipt of the June 1972 
statement, correspondence was sent to the veteran in August 
1972 requesting that he submit the private medical records 
identified in his statement.  However, no response was 
received from the veteran regarding this request.  Since the 
veteran did not respond to this request within one year of 
the date of the August 1972 correspondence, his claim is 
considered abandoned pursuant to 38 C.F.R. § 3.158(a).  
Accordingly, the effective date for his increased rating can 
be no earlier than the date of the filing of the new claim.  
Id.

The Board acknowledges that the veteran asserted in his 
Notice of Disagreement that he was never informed of this 
decision or his appeal rights.  However, the Court has held 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this 
presumption of regularity applies to procedures at the RO).  
Applying this presumption to the instant case, the Board 
concludes that it is presumed that the veteran received the 
April and May 1972 correspondence informing him of the 
reduction and his right to appeal.  Moreover, the veteran 
indicated in his Substantive Appeal and at his personal 
hearing, that he was notified of the reduction in 1972.  

The record does not show that any written communication was 
received from the veteran indicating that he was entitled to 
an increased rating for his right knee disorder, and an 
intent to apply for such benefits, prior to October 13, 1998.  
See Rodriguez, supra.  As indicated above, the only written 
communication received from the veteran for the period from 
the time of the August 1972 VA letter and the Report of 
Contact for October 13, 1998, was his January 1992 request 
for records.  This request made no mention of his right knee 
disorder, including whether he was entitled to a compensable 
disability rating.  Further, the veteran testified that he 
received no VA medical treatment from 1972 to 1998.  Thus, 
there were no medical records constructively of record which 
would qualify as an informal claim for an increased rating 
for his right knee disorder under 38 C.F.R. §§ 3.155, 3.157.  
Accordingly, the veteran is not entitled to an effective date 
earlier than October 13, 1998.  38 C.F.R. § 3.158(a).

In making the above determination, the Board notes that it is 
cognizant of the Court's holding in Gallegos v. Gober, 14 
Vet. App. 50 (2000), which invalidated part of the definition 
of what constitutes a Notice of Disagreement set forth in 38 
C.F.R. § 20.201.  Specifically, that portion of the 
definition which required a claimant to indicate a desire for 
appellate review.  The Court found that this requirement was 
not stated in the governing statutory provision, 38 U.S.C.A. 
§ 7105.  Instead, the statute specifies five elements for a 
Notice of Disagreement, including that it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ) (§ 7105(d)(2)); (2) be filed in 
writing (§ 7105(b)(1), (b)(2)); (3) be filed with the AOJ (§ 
7105(b)(1)); (4) be filed within one year after the date of 
mailing of notice of the RO decision (§ 7105(b)(1)); and (5) 
be filed by the claimant or the claimant's authorized 
representative (§ 7105(b)(2)).  The only content requirement 
is an expression of "disagreement" with the decision of the 
RO.  Id.  However, the Board notes that this decision was not 
in effect at the time of the veteran's June 1972 statement.  
Moreover, the exact wording of the veteran's June 1972 
statement does not indicate that he expressed disagreement 
with the rating reduction decision.  Thus, this statement 
does not constitute a valid Notice of Disagreement even in 
light of the Court's holding in Gallegos.

As an additional matter, the Board reiterates that the 
Veterans Claims Assistance Act of 2000 was signed into law on 
November 9, 2000, and that this law made significant changes 
in the law regarding VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  In the instant case, 
the veteran was informed by the Statement of the Case and 
Supplemental Statement of the Case that he was not entitled 
to an earlier effective date because he abandoned his claim 
when he failed to respond to the August 1972 request for 
evidence.  This is essentially the same basis for the Board's 
decision herein.  Consequently, the veteran was on notice 
that he needed to present evidence that he either did not 
abandon his claim in 1972, or that he filed a new claim prior 
to October 13, 1998.  The veteran has not indicated the 
existence of any such evidence.  In fact, in both his 
Substantive Appeal and personal hearing testimony, the 
veteran essentially acknowledged that he did abandon his 
claim.  He also testified that he had no VA medical treatment 
from 1972 to 1998.  Thus, the Board finds that the RO has 
fulfilled the duty to assist and duty to notify provisions of 
the Veterans Claim Assistance Act of 2000.  The Board also 
notes that the Act made no changes to the requirements of 
38 U.S.C.A. § 5110, regarding the effective dates of awards.  
Therefore, the Board concludes that the outcome of this case 
is the same regardless of application of the Act.  As such, 
the veteran is not adversely impacted by the Board decision 
in that no practical benefit would be served by remand of 
this case for the RO to consider application of the Veterans 
Claim Assistance Act of 2000 in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


ORDER

Entitlement to an effective date earlier than October 13, 
1998, for a grant of a 10 percent disability rating for a 
right knee disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

